        Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JEAN M THERMIDOR, individually and on                              19-cv-04572
  behalf of others similarly situated,                        SETTLEMENT AGREEMENT
                                                                        AND
                                Plaintiff,                           RELEASE

                 -against-

  ALTERATION GROUP OF NY, LLC (D/B/A
  ALTERATION SPECIALISTS OF NEW YORK),
  JEREMY MILLER, DAVID MILLER, SONA
  BABOORAM, and EILEEN NUNEZ,


                       Defendants.



        This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff Jean Thermidor (“Plaintiffs”) on the one hand, Alteration Group on NY, LLC
(d/b/a Alteration Specialists of New York), (“Defendant Corporation”), Jeremy Miller, David
Miller, Sona Babooram, and Eileen Nunez(“Individual Defendants”), (collectively,
“Defendants”), on the other hand.

       WHEREAS, Plaintiff alleges that he worked for Defendants as an employee; and

        WHEREAS, a dispute has arisen regarding Plaintiffs’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court
for the Southern District of New York, Civil Action No: 19-cv-04572 (hereinafter “the
Litigation”), alleging, inter alia, violations of federal and state minimum wage and overtime
laws;

       WHEREAS, Defendants deny any violation of federal or state minimum wage and
overtime laws; and

        WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

       WHEREAS, such settlement does not reflect a determination on the merits of the case,
which has not been adjudicated or opined on by the court;

        NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:
                Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 2 of 6


         1. Payment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
 conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
 any and all claims or potential claims Plaintiff may have against Defendants through the Effective
 Date of this Agreement, including all counsel fees and costs incurred by Plaintiff, the gross sum of Nineteen
 Thousand Dollars and No Cents ($19,000.00) (the "Settlement Amount") to be paid to Plaintiff’s attorneys
 in a single payment, as follows:

i.         Installment One: A check, delivered to Plaintiffs’ counsel as provided in Section 1(iii)(a) below, in
           the amount of Nineteen Thousand Dollars and No Cents ($19,000.00) made payable to "Michael
           A. Faillace, Esq., as Attorney for Plaintiffs", for immediate deposit Thirty Days (30) after
           court approval of the settlement agreement.

     ii.      From the total Settlement Amount, a total of $7,600 shall be paid to Michael Faillace and Associates, P.C.,
              as attorney’s fees and costs. The remaining $11,400 shall be paid to the Plaintiff. The Plaintiff expressly
              understands and agrees that he shall be solely responsible for the payment of all federal, state and local
              taxes due on the Settlement Amount. As a necessary precondition to payment of the Settlement Amount,
              both Michael Faillace and Associates, P.C. and the Plaintiff must each provide counsel for Defendant with
              properly completed, duly executed IRS Forms W-9. For every tax year in which any part of the Settlement
              Amount is paid, Defendants shall issue IRS Forms 1099 to, respectively, Plaintiff and Michael Faillace
              and Associates, P.C. in connection with the payment of the Settlement Amount.

         (a.)     Within 30 of this Agreement being approved by the Court, the check/payment set forth
 above shall be delivered to the office of Michael Faillace & Associates, P.C. to the attention of Michael
 Faillace, Esq., 60 East 42nd Street, Suite 4510, New York, NY 10165. Failure to deliver said checks
 shall constitute a default under the Agreement.


         2.      Release and Covenant Not To Sue:               Plaintiff hereby irrevocably and
 unconditionally releases from and forever discharges and covenant not to sue Defendants, and for
 each of them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries,
 directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
 any and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
 demands, controversies, losses, costs and or expenses, including legal fees and any other liabilities
 of any kind or nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or
 contingent (hereinafter referred to as “claim” or “claims”) which Plaintiff at any time has, had,
 claims or claimed to have against Defendants relating specifically to all claims that are the subject
 of the Litigation and that have occurred as of the Effective Date of this Agreement. Similarly,
 Defendants release and discharge Plaintiff from any and all known claims, and liabilities of any
 kind that they have, had or claimed to have against Plaintiff relating specifically to the claims in
 the Litigation that have occurred as of the Effective Date of this Agreement.

        3.      No Admission of Wrongdoing: This Agreement, and compliance with this
 Agreement, shall not be construed as an admission by Defendants of any liability whatsoever, or
 of any violation of any statute, regulation, duty, contract, right or order.

       4.       Modification of the Agreement: This Agreement may not be changed unless the
 changes are in writing and signed by a proper representative of Plaintiff and Defendants.



                                                               2
        Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 3 of 6


       5.      Acknowledgments: Plaintiff and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

        6.    Notices:        Notices required under this Agreement shall be in writing and shall,
be deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:


       To Plaintiff:

       Michael Faillace, Esq.
       MICHAEL FAILLACE & ASSOCIATES, P.C.
       60 East 42nd St. Suite 4510
       New York, NY 10165
       Tel: (212) 317-1200
       Fax: (212) 317-1620
       Email: michael@faillacelaw.com

       To Defendants:

       Scott D. Salmon, Esq.
       Jardim, Meisner & Susser, P.C.
       30B Vreeland Road, Suite 100
       Florham Park, NJ 07932
       973.845.7634 (direct)
       973.845.7645 (fax)
       Email: ssalmon@jmslawyers.com

        7.     Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

        8.       Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiffs agree to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

       9.      Release Notification: Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with his legal counsel and Plaintiff acknowledges that he has
consulted with Michael Faillace & Associates, P.C., Plaintiff acknowledges that it is his choice to

                                                  3
        Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 4 of 6


waive any potential claims in return for the benefits set forth herein and that he made this decision
after careful thought and a reasonable period of time to consider this Agreement, and after an
opportunity to consult with his attorneys.

       10.     Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.




                                                 4
      Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 5 of 6


PLAINTIFF:


By: _____________________________             Date: ________________
    JEAN THERMIDOR




DEFENDANTS:


By: _____________________________              Date: ________________
    ALTERATION GROUP OF NY, LLC (D/B/A
ALTERATION SPECIALISTS OF NEW YORK),


By: _____________________________              Date: ________________
      JEREMY MILLER

By: _____________________________              Date: ________________
      DAVID MILLER

By: _____________________________              Date: ________________
      SONA BABOORAM


By: _____________________________              Date: ________________
      EILEEN NUNEZ




                                     5
Case 1:19-cv-04572-DCF Document 39-1 Filed 04/27/20 Page 6 of 6
